PER CURIAM.
This cause is before us on appeal and cross-appeal from an order of the Judge of Compensation Claims (hereinafter JCC) awarding overtime pay for attendant care, and denying Claimant’s request for reimbursement of certain transportation ex*878penses. Appellant challenges the award of overtime pay on direct appeal. Appellee challenges the denial of transportation expenses on cross-appeal.
As to the issue on appeal, we reverse on the ground that Appellee could have raised the issue in the prior proceeding, including the prior appeal, but failed to do so. See Timothy Bowser Construction Co. v. Kowalski, 605 So.2d 885 (Fla. 1st DCA 1992); City of Hialeah v. Cascardo, 443 So.2d 448 450 (Fla. 1st DCA 1984). As to the issue on cross-appeal, we find it without merit, and affirm.
Accordingly, we REVERSE in part, and AFFIRM in part.
BOOTH, BENTON and PADOVANO, JJ., concur.